I am unable to agree that the decision of the department of labor and industry shall be reversed in this case. The department recognized the rules of law laid down by this court in eye cases, and appreciated that the instant case was a close and difficult one on the facts. The department found on the facts that the plaintiff did not have a useful vision to lose, and, treating the case as purely one of fact and adopting a reasonable construction of the language used by the witnesses, most of whom were medical experts, disallowed plaintiff's claim. If there is any testimony in the record to sustain this finding of fact the order of the department must be affirmed. I think there was an abundance of testimony to sustain the finding. The department in its opinion sets out at considerable length the testimony which was persuasive to it. I shall quote but a fragment of it. Plaintiff had worked at the Flint plant of defendant in 1919. He was there examined by Dr. L.H. Childs, now chief surgeon of defendant. The doctor testified to making the examination of plaintiff March 12, 1919, and was shown and interpreted the record then made. He said:
"On the front part of this examination blank is a history given by the man, signed by the man, he was asked as one of the questions on the front side of this sheet — what serious, accidents or diseases have you had? In saying it, very evidently he pointed to his left eye — there is a notation: 'See left eye.' Upon examining his eyes, there is a notation that the man, with both eyes, could see about 15-50. No notation, under the left eye, which would indicate *Page 11 
at 15 feet, he was unable to read 15-200, which is practically blindness."
Another doctor who examined him shortly after the date now claimed to have been the date of the accident testified:
"Q. What did you find?
"A. An old injured eye, acutely inflamed at the time, and I asked him if he had any accident to it, and he didn't remember any accident to the eye. He had no traumatic injury, no penetration injury to the eyeball, and he told me it had been, had it injured some years before, 8 years. I have got the record.
"Q. And you wrote the history of the case, as he told you right on that?
"A. On this, yes.
"Q. Did he sign that?
"A. Yes, he signed that.
"Q. He signed that in your presence?
"A. Yes."
Another doctor who examined him about this time said:
"The indication was that he had tracoma, an old tracoma of both eyes. The left eye showed the results of the tracoma on the side of the eye, in that the cornea was covered with scars, and more than that, there had been evidently frequent inflammation of the cornea, so that the tissue around the cornea had grown down into the cornea, and made the cornea much smaller than the normal cornea usually is. * * *
"Q. One more question, doctor. As a result of your examination, and what you found as to the condition of the left eye, can you tell us or not, whether this man had any trouble even in his left eye? *Page 12 
"A. I can't tell you absolutely; I would say, my impression is that he had no useful vision. He would have no useful vision in that eye. * * *
"Q. As a result of the examination, you are of the opinion he had no useful vision in that left eye?
"A. My impression it wasn't worth very much. Certainly had no useful vision in that eye."
I shall not quote further from the testimony. What I have quoted is sufficient to sustain the finding. The department was the trier of the facts and the members of the commission the judges of the credibility of the witnesses. Speaking of the plaintiff's testimony, the opinion states:
"Some of the plaintiff's testimony is contradictory and we are not entirely sure that it is altogether due to his lack of understanding of the English language, and we are not greatly impressed with the sincerity of the plaintiff because of certain of his answers, denying certain statements that witnesses testify he previously had made with reference to his eyesight."
I am not persuaded that we should reverse this case.
FEAD, C.J., and NORTH, WIEST, CLARK, and SHARPE, JJ., concurred with FELLOWS, J. *Page 13